          Case 5:18-cv-00707-G Document 144 Filed 06/14/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

JEFFREY D. TREVILLION JR.,                    )
Special Administrator for the                 )
Estate of Maurice Pendleton, Deceased,        )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )          Case No. CIV-18-707-G
                                              )
BOARD OF COUNTY                               )
COMMISSIONERS FOR                             )
OKLAHOMA COUNTY,                              )
OKLAHOMA, et al.,                             )
                                              )
       Defendants.                            )

                                         ORDER

       On April 30, 2021, the court entered an Administrative Closing Order (“ACO,” Doc

No. 140) based on the representation of counsel that there was an agreed settlement of all

claims. The ACO administratively terminated the action and provided the parties 60 days

to either submit their closing papers or seek leave to reopen the case, for good cause shown,

for any other purpose necessary to obtain a final determination of the action. Subsequently,

Plaintiff filed a Motion to Approve Apportionment of Settlement Proceeds, Approving

Amount of Attorney Fees and Costs, and Establishing Trusts for Minor Children (Doc. No.

141), and a Defendant filed a Motion for Stipulated Judgment (Doc. No. 143).

       As prescribed by the Court’s ACO, the parties may seek leave to reopen the case to

allow the Court’s consideration of the pending motions and final resolution of this action.
  Case 5:18-cv-00707-G Document 144 Filed 06/14/21 Page 2 of 2




IT IS SO ORDERED this 14th day of June, 2021.




                                 2
